DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 12 November 2020.
Claims 1, 2, 5, 6-9, and 12-15 have been amended.
Claims 1-15 are currently pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim 1 with regards to the selection of a delivery provider based on a delivery vehicle size, the selection automatically being determined by the item size and item quantity have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to claim 1 with regards to adding a code identifier to a photograph of an item have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Applicant's arguments filed 12 November 2020 with regards to the 101 rejections have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 15 of their response, “To this end, the subject invention has similarities to technologies of UBER® and LYFT®, in that the subject invention utilizes various computer-based systems and methods, including software applications running on smartphone devices, to improve the efficiency, accuracy, safety, and convenience of delivery of physical goods, such as garbage and refuse, or items purchased from stores. Thus, while the subject invention has benefits for an aspect of human activity (delivery of goods), it uses computer-implemented tools which are squarely tied to computerized delivery management. As such, the Applicant respectfully requests the Examiner to reconsider the claimed invention relative to §101.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous rejections.  First, the Examiner notes that the claim 1 and claims 2-15 are directed towards two separate embodiments of the claimed invention, and thus the rejections are separate; therefore the Applicant’s arguments towards these claims as a single thing is found deficient as the reasons for rejection are separate for each group.  Second, with regards to the Applicant’s assertion that patents have been issued for other companies, it is noted that the Applicant’s application stands on its own, and any determinations of another companies patents is irrelevant to 
The Applicant continues on page 13 of their response, “The Applicants note that Enfish specifically recognizes that advancements in computer technology includes ‘improvements to software that, by their very nature, may not be  specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, 
The Applicant continues on page 14 of their response, “Additionally, the Examiner’s attention is further directed to the case, McRO, Inc. v. Bandai Namco, 120 USPQ2d 1090 (Fed. Cir. 2016), in which the CAFC found an improvement in computer-related technology relative to processing facial expressions was not abstract. The McRO court specifically noted an improvement in computer-related technology is not limited to improvements in the operation of a computer or a computer network per se, but may also be claimed as a set of "rules" (basically mathematical relationships) that improve computer-related technology by allowing computer performance of a function not previously performable by a computing system. The amended claims of the subject application are clearly directed to improvements within the computing field, including to software applications which receive data such as photographs, combine them with time, geographic, and unique identifier codes, and then coordinate the delivery of the goods throughout the delivery process. As put forth under the response to the §103 rejections, the conventional art fails to provide the same teachings. Thus, under the guidance of McRO, the claims of the subject application are not abstract.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous rejections.  First, the Examiner notes that the claim 1 and claims 2-15 are directed 
The Applicant continues on page 15 of their response, “When claim 1 is reviewed as a whole, it is evident that the alleged judicial exception (the abstract idea) is integrated into a practical application. Thus, claim 1 is patent-eligible under prong 2 of step 2A because claim 1 requires additional limitations which impose meaningful limits on the judicial exception and because the claim provides a clear improvement to a technical field. As explained by the 2019 Patent Eligibility Guidelines (2019 PEG), the evaluation of prong 2 requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” See 2019 PEG, p. 12; 84 Fed. Reg. at 53. If the claim integrates the judicial exception into a practical application based upon evaluation of these considerations, the additional limitations impose a meaningful limit on the judicial exception, and the claim is eligible at Step 2A.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 
The Applicant continues on pages 15 and 16 of their response, “The standard at which the claims must be reviewed is not whether an “additional element” or “combination of additional elements” use the judicial exception, but whether the claim as a whole does. Specifically, under Step 2A, prong 2, the limitations containing the judicial exception as well as the additional elements should be viewed as a whole, including “all the claim limitations and how those limitations interact and impact each other when evaluating whether the exception is integrated into a practical application.” See 2019 PEG, page 12. Accordingly, when the Examiner views all claim limitations as a whole, it is clear that the subject application is not an attempt to monopolize an abstract concept. Rather, the claims are squarely directed to providing an improvement to the computer-implemented systems which are used to manage the delivery of packages, refuse, or other goods. Thus, when viewed as a whole, the claim invention integrates the judicial exception into a practical application that applies or uses the judicial exception in such a way that imposes a meaningful limit on the judicial exception.” The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous rejections.  First, with regards to the Applicant’s argument that the claims, when viewed as a whole, are not directed to an attempt to monopolize an abstract concept, it is noted that MPEP 2106.04(I) states, “While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of 
The Applicant continues on page 16 of their response, “Additionally, the Examiner’s attention is directed to Ex Parte Smith, Appeal 2018-000064 issued March 19, 2019, a precedential PTAB decision which supports a finding of eligibility for claims which are limited to a practical application and provide a technological improvement over the art. In Ex parte Smith, the Board found that additional limitations focused on addressing problems within the context of the invention “integrate the recited judicial exception of derivative trading into a practical application,” in particular, by “limit[ing] the conventional practice” with delayed execution of an order. Id. at 8-9. The Board held that, since the problem being solved arises within the particular context of the invention, the additional elements overcame the particular issue. See Id. at 10. Here, as in Ex Parte Smith, the additional requirements of the subject claims are narrowly focused on addressing problems within the context of the invention. The pending claims are narrowly limited to the specific use with the delivery of physical goods between geographic locations, where the delivery is arranged and managed by the users through the computer-based system.”  The Examiner respectfully disagrees.  The Examiner notes that Ex Parte Smith is not precedential, and in fact is only informative, and is only precedential the case at appealed.  As such, the Applicant’s argument regarding Ex Parte Smith is found irrelevant to the rejections and the bounds of the Applicant’s current case.  Therefore the Examiner maintains that this rejection is proper.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) visually analyzing a commercial receipt for the purchase of at least one item to optically recognize alpha-numeric characters on the at least one commercial receipt; uploading the recognized alpha-numeric characters on the commercial receipt into data fields of the computerized system for the collection and delivery of goods; identifying delivery data from the data fields, wherein the delivery data is associated with the collection and delivery and includes a pick-up location, an item size, or an item quantity; communicating a request for collection and delivery of the at least one item, wherein the request includes at least a portion of the identified delivery data; and selecting a delivery provider based on delivery vehicle size, the item size, and item quantity.
The limitations of analyzing a commercial receipt for the purchase of an item to optically recognize alpha-numeric characters on the commercial receipt; uploading the recognized alpha-numeric characters on the commercial receipt into data fields of the computerized system for the collection and delivery of goods; identifying delivery data from the data fields, wherein the delivery data is associated with the collection and delivery and includes a pick-up location, an item size, or an item quantity; communicating a request for collection and delivery of the at least one 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite additional elements that apply or use the abstract idea with or by a particular machine.  The claims do not recite additional elements that amount to a transformation of an article from one state or thing into another.  The claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (camera, computerized system, processor) as tools to carry out the abstract idea.  In addition, the claim recites additional elements of specifying the claim is directed towards collecting and transporting goods, as well as specifying the information identified in data fields, which is merely a narrowing of the field of use.  Finally, the claim recites the additional elements of visually analyzing a receipt and extracting information, which is deemed extrasolution activity.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, the claims recite the visually analyzing a receipt and extracting information contained within, which is deemed 

Claims 2-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving a request from a first user through an application on a first user computing device for a pick-up of at least one item from a first location; identifying at least one second user of the collection and delivery management system capable of fulfilling the pick-up request; transmitting details of the pick-up request to an application on a second user computing device of the identified at least one second user, wherein a visual map of the first location is displayed on a user interface of the second user computing device; uploading at least one time-stamped, geo-located photograph of the at least one item to the application of the second user computing device; adding a code identifier to the photograph; and upon delivery of the at least one item from the first location to a second location by the at least one second user, validating delivery of the at least one item by the first user computing device through at least one code identifier, wherein the at least one code identifier is transmitted from the collection and delivery management system to the first user computing device.
The limitations of receiving a request from a first user for a pick-up of at least one item from a first location; identifying at least one second user of the collection and delivery management system capable of fulfilling the pick-up request; transmitting details of the pick-up request to an application on a second user computing device of the identified at least one second user; uploading at least one time-stamped, geo-located photograph of the at least one item to the application of the second user computing device; adding a code identifier to the photograph; and upon delivery of the at least one item from the first location to a second location by the at least one second user, validating delivery of the at least one item by the first user computing device through at least one code identifier, wherein the at least one code identifier is transmitted from the collection and delivery management system to the first user computing device, as drafted, under the broadest reasonable interpretation, covers the performance of commercial interactions (including agreements in the form of contracts; sales activities or behaviors; business relations), and managing relationships or interactions between people (including following rules or instructions), with the use of generic computer elements as tools.  That is other than reciting generic computer elements (collection and delivery management system, centralized server, first user computing device, second user computing device, processor, computer readable media), the claim recites a series of elements of that recite an abstract idea.  For example, receiving a request from a first user for a pick-up of at least one item from a first location, is deemed analogous to a user requesting a collection and shipment job from a service provider, which is deemed the formation of a 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite additional elements that apply or use the abstract idea with or by a particular machine.  The claims do not recite additional elements that amount to a transformation of an article from one state or thing into another.  The claims do not recite additional elements that apply 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, the claims recite the transmitting information over a network ((map, package details, code identifier), which is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather 
The dependent claims, 3-8 and 10-15, taken individually and as an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or significantly more than the abstract idea itself.  The claims further describe that a code is transmitted non-electronically, which is deemed merely a narrowing of the field of use by defining the form of communication, which does not integrate the abstract idea into a practical application or recite significantly more than the abstract idea (claims 3 and 10).  In addition, the claims further recite that the format of a code, which is deemed merely a narrowing of the field of use by defining the form of communication, which does not integrate the abstract idea into a practical application or recite significantly more than the abstract idea (claims 4 and 11).  In addition, the claims further describe scanning a receipt, extracting information from it, and using the extracted information in the request for service, which is deemed extrasolution activity, and narrowing of the field of use by further defining the information used in a request and that is provided, and thus does not integrate the abstract idea into a practical application.  In addition, visually 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over McSweeney (US 2014/0214697 A1) (hereinafter McSweeney), in view of Trandal (US 2010/0306080 A1) (hereinafter Trandal), and further in view of Lettieri et al. (US 2017/0109704 A1) (hereinafter Lettieri).

With respect to claim 1, McSweeney teaches:
Identifying, by at least one processor of the computerized system for the collection and delivery of goods, delivery data from the data fields (See at least paragraphs 15, 19, 20, 28, 91, and 95 which describe a user identifying delivery data in data fields, wherein the data is used to request a collection and delivery of items). 
Wherein the delivery data is associated with the collection and delivery and includes at least one of: a pick-up location, an item size, or an item quantity (See at least paragraphs 15, 19, 20, 28 91, and 95 which describe the data provided by a user as including the pickup address and quantity of items).
Communicating, by the computerized system for the collection and delivery of goods, to at least one delivery provider, a request for collection and delivery of the at least one item, wherein the request includes at least a portion of the identified delivery data (See at least paragraphs 15, 29, 30, 80, 91, 92, and 96 which describe communicating the request for collected and delivery to a service provider’s device, wherein the request includes the pickup address).

McSweeney discloses all of the limitations of claim 1 as stated above.  McSweeney does not explicitly disclose the following, however Trandal teaches:
Visually analyzing, with a camera of a mobile computing device, at least one commercial receipt for the purchase of at least one item to visually optically recognize and capture alpha-numeric characters on the at least one commercial receipt, wherein the at least one item is a physical good; automatically uploading the visually optically recognized and captured alpha-numeric characters on the at least one commercial receipt into data fields of the computerized system for the 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting a collection and delivery of an item at a pickup address, wherein the request includes delivery information and is provided to a deliverer of McSweeney, with the system and method of a user using a camera on their phone to image a receipt, wherein item information, item quantity, item size, and address information is extracted from the receipt using OCR techniques, and wherein the information is put into a website to request delivery of Trandal.  By using a scanned receipt to identify items that are to be collected and delivered, a delivery system will predictably be able to identify the best equipment and deliverer to use to collect the item, as well as providing an efficient means of providing a delivery system with delivery information.

The combination of McSweeney and Trandal disclose all of the limitations of claim 1 as stated above.  McSweeney and Trandal do not explicitly disclose the following, however Lettieri teaches:
Communicating, by the computerized system for the collection and delivery of goods, to at least one delivery provider, a request for collection and delivery of the at least one item, wherein the request includes at least a portion of the identified delivery data, and wherein the request further comprises selection of the at least one delivery provider based on a delivery vehicle size, the selection automatically determined by the item size and item quantity derived from the delivery data from the data fields (See at least paragraphs 128, 132, 134-136, 210, 214-219 which describe receiving item information for pickup and delivery, wherein the information includes item category, item weight, item size, item material, and images of the items, wherein this information is used to select a hauler from a list of haulers, and wherein the haulers are restricted based on their vehicle size and item restrictions). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting a collection and delivery of an item at a pickup address, wherein the request includes delivery information and is provided to a deliverer of McSweeney, with the system and method of a user using a camera on their phone to image a receipt, wherein item information, item quantity, item size, and address information is extracted from the receipt using OCR techniques, and wherein the information is put into a website to request delivery of Trandal, with the system and method of receiving item information for pickup and delivery, wherein the .

Claims 2-4, 7-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McSweeney in view of Gorlin (US 2016/0019496 A1) (hereinafter Gorlin), in view of Parris (US 2015/0100514 A1) (hereinafter Parris), and further in view of Wilke et al. (US 2013/0146656 A1) (hereinafter Wilke).

With respect to claims 2 and 9, McSweeney teaches:
Receiving, on a computerized collection and delivery management platform hosted on a centralized server, an electronic request from a first user through an application on a first user computing device for a pick-up of at least one item from a first geographic location (See at least paragraphs 15, 19, 20, 80, 91, 92, and 95 which describes a user requesting a collection and delivery of an item and a first location).
Identifying at least one second user of the collection and delivery management platform capable of fulfilling the pick-up request (See at least paragraphs 15, 29, 
Electronically transmitting details of the pick-up request to a software application on a second user computing device of the identified at least one second user, the second user computing device being a smartphone device, wherein a visual map of the first geographic location is visually displayed on a user interface of the second user computing device (See at least paragraphs 15, 29, 30, 80, 91, 92, and 96 which describe providing the identified deliverer with delivery information, including the address of the pickup, as well as a map of the pickup location, wherein the deliverer has a smartphone with apps that they use to conduct the process).

McSweeney discloses all of the limitations of claims 2 and 9, as stated above.  McSweeney does not explicitly disclose the following, however Gorlin teaches:
Uploading a computer file containing the at least one time-stamped, geo-located photograph of the at least one item to the application of the second user computing device and to the centralized server (See at least paragraphs 122 and 146 which describe a user requesting pickup and delivery of an item, wherein a user uploads a photograph of the item being picked up along with the location and time, and provides the information to the deliverer’s device).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting a collection and delivery of an item at a pickup address, wherein the request includes delivery information and is 

The combination of McSweeney and Gorlin discloses all of the limitations of claims 2 and 9, as stated above.  McSweeney and Gorlin do not explicitly disclose the following, however Parris teaches:
Upon delivery of the at least one item from the first geographic location to a second geographic location by the at least one second user, validating delivery of the at least one item by the first user computing device through at least one code identifier, wherein the at least one code identifier is transmitted from the collection and delivery management platform to the first user computing device (See at least paragraphs  102, 105, 106, and 120-122 which describe using a code identifier to validate a delivery, wherein the code is provided to all parties involved to verify the delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting a collection and delivery of an item at a pickup address, wherein the request includes delivery information and is 

The combination of McSweeney, Gorlin, and Parris discloses all of the limitations of claims 2 and 9, as stated above.  McSweeney, Gorlin, and Parris do not explicitly disclose the following, however Wilke teaches:
Uploading a computer file containing the at least one photograph of the at least one item to the application of the second user computing device and to the centralized server, wherein at the centralized server, at least one code identifier is added to the at least one photograph (See at least paragraphs 45, 46, 48, 54, 60, 80-84, an 87 which describe imaging an item for delivery, wherein an identifier for the item is determined and associated with the image in a database by a central server, wherein the information together is transmitted to a delivery device and recipient to confirm delivery of the item).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting a collection and delivery of an item at a pickup address, wherein the request includes delivery information and is 

With respect to claims 3 and 10, the combination of McSweeney, Gorlin, Parris, and Wilke discloses all of the limitations of claims 2 and 9 as stated above.  In addition, Parris teaches:
Wherein the code identifier transmitted to the first user computing device is non-electronically communicated to the at least one second user (See at least paragraphs 102, 105, 106, and 120-122 which describe using a code identifier to validate a delivery, wherein the code is provided to all parties involved to verify the delivery, and wherein the requester receives the code identifier as a label).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting a collection and delivery 

With respect to claims 4 and 11, McSweeney/Gorlin/Parris/Wilke discloses all of the limitations of claims 2 and 9 as stated above.  In addition, Parris teaches:
Wherein the at least one code identifier is an alpha-numeric code (See at least paragraphs 102, 105, 106, 120-122, and figure 29 which describe using a code identifier to validate a delivery, wherein the code is provided to all parties involved to verify the delivery, and wherein the code is an alphanumeric code).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting a collection and delivery of an item at a pickup address, wherein the request includes delivery information and is 

With respect to claims 7 and 14, McSweeney/Gorlin/Parris/Wilke discloses all of the limitations of claims 2 and 9 as stated above.  In addition, McSweeney teaches:
Wherein when the at least one item is an item of refuse, the second geographic location is a refuse disposal facility, wherein the refuse disposal facility is selected by the collection and delivery management platform (See at least paragraphs 10-12, 29, 30, 91, and 92 which describe the item being collected as being refuse, and it is being delivered to a disposal facility).

With respect to claims 8 and 15, McSweeney/Gorlin/Parris/Wilke discloses all of the limitations of claims 2 and 9 as stated above.  In addition, McSweeney teaches:
Wherein the at least one item is not a refuse item, the second geographic location is input by the first user on the first user computing device (See at least paragraphs 10-12, 29, 30, 91, and 92 which describe the item being collected as being non-refuse, and it is being delivered to a requested location).

Claims 5, 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McSweeney, Gorlin, Parris, and Wilke as applied to claims 2 and 9 as stated above, and further in view of Trandal.

With respect to claims 5 and 12, McSweeney/Gorlin/Parris/Wilke discloses all of the limitations of claims 2 and 9 as stated above. McSweeney, Gorlin, Parris, and Wilke do not explicitly disclose, however Trandal teaches:
Wherein receiving the request from the application on the first user computing device for the pick-up of the at least one item from the first geographic location further comprises uploading data from at least one receipt corresponding to a commercial purchase of the at least one item (See at least paragraphs 90, 92, 107, 118, 119, and 127 which describe a user using a camera on their phone to image a receipt, wherein item information and address information is extracted from the receipt using OCR techniques, and wherein the information is put into a website to request delivery). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting a collection and delivery of an item at a pickup address, wherein the request includes delivery information and is 

With respect to claims 6 and 13, McSweeney/Gorlin/Parris/Wilke/Trandal discloses all of the limitations of claims 2, 5, 9, and 12 as stated above.  In addition, Trandal teaches:
Wherein uploading data from the at least one receipt further comprises optical character recognition of alpha-numeric characters on the at least one receipt, wherein at least part of the uploaded data is an address of a geographic purchase location of the at least one item, and wherein the address of the geographic 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting a collection and delivery of an item at a pickup address, wherein the request includes delivery information and is provided to a deliverer of McSweeney, with the system and method of a user requesting pickup and delivery of an item, wherein a user uploads a photograph of the item being picked up along with the location and time, and provides the information to the deliverer’s device of Gorlin, with the system and method of using a code identifier to validate a delivery, wherein the code is provided to all parties involved to verify the delivery of Parris, with the system and method of imaging an item for delivery, wherein an identifier for the item is determined and associated with the image in a database by a central server, wherein the information together is transmitted to a delivery device and recipient to confirm delivery of the item of Wilke, with the system and method of a user using a camera on their phone to image a receipt, wherein item information and address information is extracted from the receipt using OCR techniques, and wherein the information is put into a website to request delivery of Trandal.  By using a scanned receipt to identify items that are to be collected and delivered, a delivery system will predictably be able to identify the best equipment and deliverer to use to collect the item, as well as providing an efficient means of providing a delivery system with delivery information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner
23 March 2021
Art Unit 3628